Harris, J.
This ease turns altogether on the fact, whether the defendant in error was interested in the contract made in St. Louis by the plaintiffs with the Steamboat Company, for the shipment of corn to Macon.
We have given a careful examination to the testimony in *277the record, and are unable to discover any contract made at St. Louis in behalf of the defendant in error, or that it was, by any arrangement known to the public or the freighters in this case, to have been jointly interested in the business of through transportation, with the Steamboat Company of St. Louis and the Western & Atlantic Railroad.
Without such contract in its behalf, or such joint interest in what is called through transportation, there can be no just claim to tax plaintiffs with freights and other expenses on its Road. In such a case as this, the plaintiffs in error had a right to arrest the transportation of their corn at Atlanta, as they sought to do, without being subjected to the payment of freight on it to Macon. Had, however, the Macon & Western Railroad an interest in a through contract from St. Louis to Macon, the plaintiffs could not have had any legal right to have stopped their corn at Atlanta without the payment of freights from Atlanta to Macon, though the Road may not have “ incurred any expense, risk or liability, whatever,” and though the consignors or consignees may have demanded the corn at Atlanta, “ before any risk, expense or liability had incurred.”
We give no sanction to the position, taken and argued with ingenuity, that the freighter of cars has a right to stop the transportation of goods at such points as his interest or caprice may dictate. Such a right can only be acquired by special contract with the Railroad Company.
This decision is made in behalf of the plaintiff in error, solely on the ground that neither the bills of lading made at St. Louis, or the freight bills of the Western and Atlantic Railroad at Chattanooga, or other testimony in the case, shows the Macon and Western Railroad to have been interested in a through freight arrangement from St. Louis to Macon, Ga., and that plaintiffs in error knew it, and acted on that knowlege when they sent forward their corn.
Let the judgment, therefore, be reversed.